Per Curiam.
The landlord was authorized to apply for the precept by its agent. (Civ. Prac. Act, § 1414.) On the trial the agent merely appeared as a witness. Neither the petition nor the precept demanded a judgment for rent. (Fourteenth Street Realty Corp. v. Deutsch, 136 Misc. 50.)
Final order modified by striking out so much thereof as renders a money judgment for petitioner and as modified affirmed, with twenty-five dollars costs to tenant.
Lydon and Frankenthaler, JJ., concur; Hammer, J., concurs in result only.